                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

               Plaintiff,                            Case No. 20-mj-3006 (KAR)

V.                                                   Charging District’s
                                                     Case No. 18-0417-17-CR-C-BCW

WILLIAM PATRICK MURPHY,


               Defendant.




             MEMORANDUM AND ORDER DENYING THE GOVERNMENT'S
                     MOTION FOR PRETRIAL DETENTION
       Defendant William Patrick Murphy is charged in a third superseding indictment returned

by a grand jury in the Western District of Missouri with one count of conspiracy to distribute

marijuana (over 1,000 kilograms); one count of distribution of marijuana; one count of interstate

travel in aid of racketeering; and one count of conspiracy to commit money laundering. The

government has moved for pre-trial detention on the grounds that there are no conditions of

pretrial release that would assure the defendant's appearance as required or the safety of the

community. The government invokes the presumption that applies in drug cases where the

potential sentence is ten years or more. 18 U.S.C. § 3142(e)(3)(A). The defendant was arrested

in Springfield, Massachusetts and invoked his right to a detention hearing in this district. The

court held an evidentiary hearing on the government's motion on January 16, 2020. FBI agent

Pasquale Morra testified. Neither side introduced any exhibits. The court had the benefit of a

thorough pretrial services report. At the conclusion of the hearing, the court took the

government's motion under advisement.
